809 F.2d 1486
Lenson A. HARGRAVE, Petitioner-Appellant,v.Louie L. WAINWRIGHT, Secretary, Department of Corrections,State of Florida, Respondent-Appellee.
No. 84-5102.
United States Court of Appeals,Eleventh Circuit.
Jan. 26, 1987.

Bennett H. Brummer, Public Defender, Eleventh Judicial Circuit, Elliot H. Scherker, Asst. Public Defender, Miami, Fla., for petitioner-appellant.
Carolyn Snurkowski, Asst. Atty. Gen., Miami, Fla., for respondent-appellee.
Appeal from the United States District Court for the Southern District of Florida;  James W. Kehoe, Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion November 3, 1986, 11th Cir., 1986, 804 F.2d 1182).
Before RONEY, Chief Judge, GODBOLD, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK and EDMONDSON, Circuit Judges.
BY THE COURT:
A member of this Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the cause shall be reheard by this Court en banc with oral argument on a date hereafter to be fixed.  The previous panel's opinion is hereby vacated.


1
The Clerk will specify a briefing schedule for the filing of en banc briefs.